                   Case
                    Case1:18-cv-07806-RA Document
                          18-3572, Document         8 Filed2532912,
                                            25, 04/04/2019, 04/04/19 Page1
                                                                      Page of
                                                                           1 of
                                                                              11



                                                                                     S.D.N.Y. – N.Y.C.
                                                                                           18-cv-7806
                                                                                            Stanton, J.


                             United States Court of Appeals
                                                 FOR THE
                                          SECOND CIRCUIT
                                          _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 4th day of April, two thousand nineteen.

      Present:
                      Robert A. Katzmann,
                            Chief Judge,
                      John M. Walker, Jr.,
                      José A. Cabranes,
                                                                                               Apr 04 2019
                            Circuit Judges.

      Xuejie He,

                                  Plaintiff-Appellant,

                      v.                                                      18-3572

      Office of the New York City Comptroller,

                                  Defendant-Appellee.


      Appellant, pro se, moves for leave to proceed in forma pauperis. Upon due consideration, it is
      hereby ORDERED that the motion is GRANTED for the purposes of this order. It is further
      ORDERED that the case be REMANDED for consideration of whether the parties are diverse and
      whether the amount in controversy requirement was satisfied.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 04/04/2019
